 

Exhibit 10.35

 

SHARE PURCHASE AGREEMENT

 

THIS SHARE PURCHASE AGREEMENT made this 31st day of October, 2015 at Mumbai,
India_AMONGST MASTEK LIMITED, a company incorporated under the laws of India,
having its Registered Office at 804/805, President House, Opp. C. N. Vidyalaya,
Near Ambawadi Circle, Ahmedabad 380 006, India hereinafter referred to as the
“Seller” (which expression shall unless it be repugnant to the meaning or
context thereof shall be deemed to mean and include its successors-in-title) of
the One Part; AND MAJESCO SDN BHD, a company incorporated under the laws of
Malaysia and having its office at L3-I-7, Enterprise 4, Technology Park Malaysia
(TPM) Lebuhraya Puchong – Sg. Besi, Bukit Jalil, 57000 Kuala Lumpur, Malaysia
hereinafter referred to as the “Purchaser” (which expression shall, unless
repugnant to the context or meaning thereof, mean and include its
successors-in-title) of the Other Part:

 

(The Seller and the Purchaser are hereinafter sometimes also referred to
individually as a “Party” and collectively as the “Parties”)

 

 1 

 

 

W H E R E A S :

 

1.          MASTEK ASIA PACIFIC PTE LTD, is a company incorporated under the
laws of Singapore and having its office at 70 Anson Road, HUB Synergy Point, B1,
Room no. 5, Singapore 079905 (hereinafter referred to as “the Company”) and is
the wholly owned subsidiary of the Seller;

 

2.          The present issued subscribed and paid up share capital of the
Company is SGD 2,850,000 (Singapore Dollars Two million eight hundred fifty
thousand only) consisting of 2,850,000 (Two million eight hundred fifty thousand
only) fully paid-up Ordinary shares of SGD 1 ( Singapore Dollar One) each;

 

3.          The Purchaser is desirous of acquiring 2,850,000 (Singapore Dollars
Two million eight hundred fifty thousand only) fully paid-up Ordinary shares of
SGD 1 each and which represent 100% (one hundred percent) of the issued,
subscribed and paid-up equity share capital of the Company (hereinafter referred
to as the “Shares”) from the Seller and the Seller has agreed to sell the Shares
to the Purchaser for the consideration and in the manner provided hereinafter;
and

 

4.          The Parties hereto are desirous of recording the understanding
arrived at by and between them in the manner hereinafter appearing.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:

 

 2 

 

 

1.DEFINITIONS AND INTERPRETATION

 

1.1Definitions

 

Unless the context otherwise requires or unless otherwise defined in this
Agreement, as used in this Agreement the following capitalized terms shall have
their respective meanings assigned to them:

 

“Agreement” shall mean this Agreement, including the Schedule hereto, as the
same may be amended, modified or supplemented from time to time in accordance
with the terms hereof;

 

“Company” shall mean Mastek Asia Pacific Pte Ltd a company incorporated under
the laws of Singapore and having its office at 70 Anson Road, HUB Synergy Point,
B1, Room no. 5, Singapore;;

 

“Conditions Precedent to Closing” shall mean the conditions precedent specified
in Clauses 3 of this Agreement, which are required to be satisfied prior to the
Closing Date;

 

“Closing Date” shall mean 31st December 2015 or whatever other date the Parties
may specify;

 

“Consideration” shall have the meaning assigned to it in Clause 2 of this
Agreement;

 

“Encumbrance” means (i) any mortgage, charge (whether fixed or floating),
pledge, lien, hypothecation, assignment, deed of trust, title retention,
security interest or other encumbrance of any kind securing, or conferring any
priority of payment in respect of, any obligation of any person, including any
right granted by a transaction which, in legal terms, is not the granting of
security but which has an economic or financial effect similar to the granting
of security under applicable law, for the time being in force; (ii) any proxy,
power of attorney, voting trust agreement, interest, option, right of first
offer, refusal or transfer restriction in favour of any person; and (iii) any
adverse claim as to title, possession or use made by any tax authority or any
other Person whatsoever;

 

 3 

 

 

“Group” means Mastek Limited and each of its Subsidiaries;

 

“Law” shall mean and include all applicable statutes, enactments, acts of
legislature, parliament or similar body, laws, ordinances, rules, by-laws,
regulations, notifications, guidelines, policies, directions, directives and
orders of any Governmental Authority;

 

“Person” shall include any person (including a natural person), firm, company,
corporation, unincorporated organisation or association, trust, Government,
state or agency of a state, or any association or partnership (whether or not
having separate legal personality) of two or more of the foregoing;

 

“Representations and Warranties” shall mean the representations and warranties
of the parties set forth in this Agreement, including without limitation, the
Seller’s representations and warranties set out in the Schedule hereunder
written;

 

“SGD” or “Singapore Dollar” shall mean the lawful currency of Singapore;

 

“Shares” shall mean the 2,850,000 (Two million eight hundred fifty thousand
only) fully paid-up Ordinary shares of SGD 1 each of the Company and which
represent 100% (one hundred percent) of the issued, subscribed and paid-up
equity share capital of the Company; and

 

“Subsidiary” means in respect of any company, person or entity, any company,
person or entity directly or indirectly controlled by such company, person or
entity (including any Subsidiary acquired after the date of this Agreement) and
“Subsidiaries” shall mean all or any of them, as appropriate.

 

 4 

 

 

1.2Interpretation

 

(i)The terms referred to in this Agreement shall, unless defined otherwise or
inconsistent with the context or meaning thereof, bear the meaning ascribed to
them under the relevant statute/legislation.

 

(ii)In this Agreement, references to the Parties include their successors in
title to substantially the whole of their respective undertakings and, in the
case of individuals, to their respective estates and personal representatives;

 

(iii)All references in this Agreement to statutory provisions shall be construed
as meaning and including references to:

 

a.any statutory modification, consolidation or re-enactment (whether before or
after the date of this Agreement) for the time being in force;

 

b.all statutory instruments or orders made pursuant to a statutory provision;
and

 

c.any statutory provisions of which these statutory provisions are a
consolidation, re-enactment or modification.

 

(iv)Words denoting the singular shall include the plural and words denoting any
gender shall include all genders.

 

 5 

 

 

(v)Headings to clauses, sub-clauses and paragraphs are for information only and
shall not form part of the operative provisions of this Agreement or the
annexures hereto and shall be ignored in construing the same.

 

(vi)References to recitals, clauses or annexures are, unless the context
otherwise requires, to recitals, to clauses of, or annexures to this Agreement.

 

(vii)Any reference to “writing” shall include printing, typing, lithography and
other means of reproducing words in visible form.

 

(viii)The words “include” and “including” are to be construed without
limitation.

 

(ix)Unless otherwise specified, time periods within or following which any
payment is made or act is to be done shall be calculated by excluding the day on
which the period commences and including the day on which the period ends and by
extending the periods to the following business day if the last day of such
period is not a business day.

 

(x)The terms “herein”, “hereof”, “hereto”, “hereunder” and words of similar
purpose refer to this Agreement as a whole.

 

2.THE TRANSACTION

 

The Seller hereby agrees to sell and transfer to the Purchaser and the
Purchaser, relying upon the Representations and Warranties made by the Seller,
agrees to purchase the Shares free from all Encumbrances from the Seller on or
before 31st December 2015 or which date may be extended by mutual consent of the
Parties (hereinafter referred to as the “Closing Date”) at or for an aggregate
consideration of SGD 381,800 (Singapore Dollars Three hundred eighty one
thousand eight hundred only) (hereinafter referred to as the “ Consideration”);

 

 6 

 

 

3.          CLOSING

 

3.1        The Closing shall take place upon fulfillment by the Seller of the
conditions precedent specified hereinafter and which Closing shall take place in
any event on or before 31st December 2015 or on such date as the parties may
otherwise agree:

 

 (i)         the title of the Seller to the portion of the Shares being
transferred to the Purchaser on the Closing Date being clear and marketable and
free from all Encumbrances;

 

(ii)         the representations and warranties of the Parties herein contained
shall be true and correct and shall be valid and subsisting on the Closing Date;

 

3.2The following activities shall take place on the Closing Date:

 

(i)          The Seller shall deliver to the Purchaser all original share
certificates representing the Shares together with an executed Assignment of
Shares which shall be in form satisfactory to the Purchaser and cover all of
such share certificates;

 

(ii)         Simultaneously with the delivery to the Purchaser of the original
share certificates and executed Assignment of Shares and other Closing items
described in this Clause 3.2, the Purchaser shall pay to the Seller the
Consideration by way of Wire Transfer to a bank account to be designated by the
Seller;

 

(iii)        The Seller shall cause the Company to hold a meeting of its Board
of Directors to approve the transfer of the Shares to the Purchaser on the terms
set forth in this Agreement and deliver to the Purchaser a copy of the
resolutions adopted at such meeting which shall be certified by an officer of
the Company;

 

(iv)        The Seller shall further cause the Company to enter the Purchaser as
the

 

 7 

 

 

owner of the Shares in its Securities Register, and thereafter deliver a
certified copy of the updated Securities Register to the Purchaser;

 

(v)         Each Party shall deliver to the other Party a copy of the
resolutions of the Board of Directors of such Party which authorize and approve
such Party’s execution, delivery and performance of this Agreement, which shall
be certified by an officer of the Party.

 

3.3          By closing the purchase and sale of the Shares described herein,
each Party will be deemed to have confirmed that all of its Representations and
Warranties made herein, including those in the Schedule hereunder written,
remain true and accurate as of the Closing Date.

 

4.          Representations and Warranties of the SELLER AND the PURCHASER

 

4.1        The Seller hereby represents and warrants to the Purchaser that all
the representations and warranties stated in the Schedule hereunder written are
true, correct, complete and accurate in all respects or (as the case may be)
have been wholly performed in every manner as of the date of this Agreement and
that the Seller is not aware of any circumstances which would make the
representations incorrect or false. The Seller agrees and acknowledges that the
Purchaser is entering into this Agreement strictly in reliance upon the Seller’s
representations and warranties set forth herein.

 

4.2        The Seller agrees to discharge any Encumbrances, taxes notices or
demands of any nature whatsoever affecting the Shares at its own cost and
expense.

 

4.3        The Purchaser hereby represents and warrants to the Seller that the
following statements are true and correct as of the date of this Agreement.

 

(i)          The Purchaser is duly organized and validly existing under the laws
of

 

 8 

 

 

Malaysia;

 

(ii)         The Purchaser has the power and authority to execute and deliver
this Agreement and the transactions contemplated herein; and

 

(iii)        The execution, delivery and performance by the Purchaser of this
Agreement been duly authorized and approved by its Board of Directors.

 

5.          INDEMNITY

 

5.1        Without prejudice to any other rights, each Party (hereinafter
referred to as the (“Indemnifying Party”) shall indemnify and agrees to defend
and to keep the other Party (“Indemnified Party”) indemnified and saved harmless
from and against any and all costs, expenses (including attorneys’ fees),
charges, losses, damages, claims, demands, litigation, legal proceedings or
actions of whatsoever nature suffered or sustained by the Indemnified Party by
reason of any representation and warranty by the Indemnifying Party found to be
misleading or untrue or by any failure of the Indemnifying Party to fulfill any
of its obligations under this Agreement or any applicable law(s).

 

5.2        The Seller undertakes to indemnify, and to keep indemnified, the
Purchaser, against all direct losses or liabilities (including penalties, legal
and other professional fees and costs) which may be suffered or incurred by the
Purchaser and which arise directly in connection with any tax liability incurred
by the Company prior to the date of the Closing.

 

5.3        Without prejudice to any other rights, the Seller shall indemnify and
agrees to defend and to keep the Purchaser indemnified and saved harmless from
and against any and all costs, expenses (including attorneys’ fees), charges,
losses, damages, claims, demands, litigation, legal proceedings or actions of
whatsoever nature suffered or sustained by the Purchaser or the Company as a
result of any action, incident or occurrence by or involving the Company prior
to the Closing Date.

 

 9 

 

 

6.          CONFIDENTIALITY

 

Each Party shall keep all information and other materials passing between it and
any other Party in relation to this Agreement (the “Information”) confidential
and shall not, without the prior written consent of such other Party, divulge
the Information to any other Person or use the Information other than for
carrying out the purposes of this Agreement except to the extent that:

 

6.1        such Information is in the public domain other than by breach of this
Agreement; or

 

6.2        such Information is required to be disclosed by any Law or any
applicable regulatory requirements; or

 

6.3        such Information is required to be disclosed by either party to
another member of the Group in the ordinary course of business; or

 

6.4        such Information is required to be disclosed to professional advisers
for the purposes of this Agreement; or

 

6.5        such Information is required to be used or disclosed by the Purchaser
after the Closing in connection with the operation of the Company or any legal
proceedings involving the Company.

 

7.          MISCELLANEOUS

 

7.1       Notices

 

Notices or other communication required or permitted to be given or made
hereunder shall be in writing and delivered personally or by registered post or
by courier service or by fax addressed to the intended recipient at its address
set forth below or to such other address or

 

 10 

 

 

fax number as any Party may from time to time notify to the others:

 

To: Purchaser

Attn:   Mr. Ketan Mehta

412, Mt. Kemble Avenue

Suite 110C,

Morristown, NJ 07960

USA

Phone:+1 973 461 5200

Fax:+1 973 461 5253

 

To: Seller

Attn: Mr. Dinesh Kalani

Unit 107, SDF-4

Seepz, Andheri (East)

Mumbai, 400096. India

Phone:+91 22 6695 2222

Fax:+91 22 6695 1331

 

Any such notice, demand or communication shall, be deemed to have been served
only upon actual receipt by the intended recipient. Any Party may, from time to
time, change its address for the purpose of notices to it by giving a notice to
the other Party specifying a new address, but no such notice will be deemed to
have been given until it is actually received by the other Party.

 

7.2       Use of the English Language

 

All documents, notices, information and materials to be furnished under this
Agreement shall be in the English language.

 

7.3       Severance

 

The validity, legality and enforceability of the remaining provisions shall not
in any way be affected or impaired if any provision of this Agreement is
rendered void, illegal or unenforceable in any respect under any Law. Should any
provision of this Agreement be or become ineffective for reasons beyond the
control of the Parties, the Parties shall use

 

 11 

 

 

reasonable endeavors to agree upon a new provision which shall as nearly as
possible have the same commercial effect as the ineffective provision.

 

7.4       No Waiver

 

No waiver of any provision of this Agreement or consent to any departure from it
by any Party shall be effective unless it is in writing. No default or delay on
the part of any Party in exercising any rights, powers or privileges operates as
a waiver of any right, nor does a single or partial exercise of a right preclude
any exercise of other rights, powers or privileges or any abandonment or
discontinuance of steps to enforce such right or power, or any course of
conduct.

 

7.5        Entire Agreement

 

This Agreement and other agreements and instruments delivered in connection
herewith constitute the entire agreement between the Parties hereto with respect
to the subject matter of this Agreement and supersedes all prior agreements and
undertakings, both written and oral, with respect to the subject matter hereof
except as otherwise expressly provided herein.

 

7.6       Amendments

 

No modification, amendment or waiver of any of the provisions of this Agreement
shall be effective unless made in writing specifically referring to this
Agreement and duly signed by each of the Parties.

 

7.7        No Partnership

 

Nothing in this Agreement shall be deemed to constitute a partnership between
the Parties or constitute either Party the agent of the other for any purpose.

 

 12 

 

 

7.8       Assignment

 

This Agreement shall be binding on the Parties and their respective
successors-in-title. Either party may assign its rights or obligations under
this Agreement to another member of the Group. Neither Party may assign its
rights or obligations under this Agreement to any other Person without the
written consent of the other Party which consent shall not be unreasonably
withheld.

 

7.9       Further Assurance

 

Each of the Parties hereto shall cooperate with the others and execute and
deliver to the others such instruments and documents and take such other actions
as may be reasonably requested from time to time in order to carry out, give
effect to and confirm their rights and intended purpose of this Agreement and to
cause the fulfillment at the earliest practicable date of all of the conditions
to their respective obligations to consummate the transactions contemplated by
this Agreement.

 

7.10     Governing Law

 

This Agreement shall be governed by and construed in accordance with the laws of
India.

 

7.11     Counterparts

 

This Agreement may be executed simultaneously in any number of counterparts,
each of which will be deemed an original, but all of which will constitute one
and the same instrument.

 

7.12      Non-solicitation

 

The Seller shall not solicit offers from third parties in relation to the Shares
proposed to be sold to the Purchaser during the term of this Agreement.

 

 13 

 

 

7.13     Approvals

 

Both Parties shall seek necessary approvals of their respective shareholders and
their respective Board of Directors in relation to the transactions herein
contemplated.

 

7.14     Co-operation

 

Both Parties shall co-operate with each other to the completion of the
transactions governed by this Agreement.

 

7.15     Taxes

 

Each Party shall bear its own taxes in relation to the matters governed by this
Agreement.

 

7.16     Legal Representation

 

Each Party has had the opportunity to consult with lawyers and accountants of
its choice regarding the impact of the transactions contemplated herein, tax and
otherwise, and neither Party is relying on the advice of the other Party or its
professional advisors regarding such matters.

 

8.          Arbitration

 

8.1        The Parties shall try to resolve all disputes, differences,
controversies and questions directly or indirectly arising at any time under,
out of, in connection with or in relation to this Agreement (or the subject
matter of this Agreement) including, without limitation, all disputes,
differences, controversies and questions relating to the validity,
interpretation, construction, performance and enforcement of any provision of
this Agreement amicably by submitting the same to the one senior member of the
management representing each

 

 14 

 

 

Party. If such disputes, differences, controversies and questions cannot be
amicably resolved, the same shall be finally, exclusively and conclusively
resolved by reference to binding arbitration in accordance with the provisions
of The Indian Arbitration Act, 1996. The Parties shall appoint a sole arbitrator
to decide upon the matters in dispute. The prevailing Party in any such
arbitration shall be entitled to recover all costs and attorney’s fees incurred
by it in connection with such arbitration. The Language of the Arbitration shall
be English. The arbitration shall be held in Mumbai, India.

 

8.2        The Parties agree that (i) they will be bound by any arbitral award
or order resulting from any arbitration conducted hereunder; and (ii) any
judgment on any arbitral award or order in an arbitration held pursuant to this
Clause may be entered in any court having jurisdiction in relation thereto or
having jurisdiction over any of the Parties or any of their assets.

 

IN WITNESS WHEREOF, each of the undersigned has duly executed this Agreement as
of the date first written above.

 

THE SCHEDULE HEREINABOVE REFERRED TO

(Representations and Warranties of the Seller)

 

The Seller represents and warrants to the Purchaser that the following
statements are true, correct, complete and accurate in material respects or (as
the case may be) have been performed in material manner as of the date of this
Agreement and as of such date the Seller is not aware of any circumstances which
would make the representations incorrect or false.

 

1           Ownership of Shares.

 

(a)        The Seller has good and marketable title to the Shares free and clear
of any and all Encumbrances, equities, and claims whatsoever, with full right
and authority to sell and deliver the same to the Purchaser under this Agreement
without obtaining the approval or

 

 15 

 

 

consent of any other Person and upon delivery of the Shares and payment of the
Purchase Price as contemplated in this Agreement, will convey to the Purchaser
good and marketable title to such Shares free and clear of all Encumbrances,
equities and any other claim of it or any third party. The Purchaser shall upon
delivery of the Shares to it be entitled to all the rights, privileges and
benefits in respect of the Shares and every part thereof without any
interference, disturbance, interruption, claim or demand whatsoever by any of
the Seller and/or any person or persons lawfully and equitably claiming by,
from, through, under or in trust for any of the Seller.

 

(b)        The Seller is and will on the Closing Date be in peaceful possession
and enjoyment of the original share certificates representing the Shares;

 

(c)        There are no arrears in respect of the Shares and there will not be
any arrears of any income tax or any other dues of any kind whatsoever;

 

(d)        The Shares are not attached either before or after Judgement and are
not subject to and will not be subject to any litigation, threatened litigation
attachments, court or acquisition proceedings of any kind, nor has the Seller
given the Shares, or part thereof, as security for any purpose either directly
or indirectly or made part of any surety in any case or court proceedings and no
notice of attachment or otherwise has been received in respect of the Shares or
any of them;

 

(e)        The Seller has fully paid up the amounts due under the Shares;

 

(f)        The Shares are not subject to any notice, decree, judgment or order
of injunction, attachment or receiver from any court, collector, tax or revenue
or other statutory or administrative authorities or body restraining or
disentitling the Seller from entering into this Agreement;

 

(g)        The Purchaser shall not be required to pledge or create any
Encumbrance on the Shares, nor will the Purchaser be required to provide any
other support, financial or

 

 16 

 

 

otherwise, to any third party or a negative lien including but not limited to
lenders to the Company;

 

(h)        The Seller has not repaid or redeemed or agreed to repay or redeem
any of its share capital or otherwise reduced or agreed to reduce its issued
share capital or carried out any transaction having the effect of a reduction of
capital;

 

(i)         The Shares are free from any encumbrances of any nature whatsoever
and the Sellers have the right to exercise all voting and other rights over the
said shares;

 

(j)         The existing share capital of the Company consists of 2,850,000 (Two
million eight hundred fifty thousand only) fully paid-up Ordinary shares of SGD
1 each of the Company and the Company has not agreed to issue any additional
shares to any other Person, pursuant to the terms of an option or subscription
agreement or otherwise;

 

(k)         No permission of any Person is required for the sale and transfer of
the Shares by the Seller to the Purchaser and there are no further consents that
the Seller requires to enter into this Agreement and sell the Shares;

 

(l)         The Seller is not aware of any facts or circumstance that may alter
or cause a reduction in the value of the Shares;

 

(m)       The Seller shall indemnify and keep the Purchaser duly indemnified
against any loss or damage that may be suffered by the Purchaser as a result of
any Person making any adverse claim against the Shares or any part thereof; and

 

(n)        The following share certificates, each of which is held by the
Seller, are the only outstanding share certificates of the Company:

 

Certificate No.   Number of Shares   13    2,850,000 

 

 17 

 

 

2.          Customers and Suppliers

 

2.1        In the 12 months ending with the date of this Agreement, the business
of the Company, has been materially affected in an adverse manner as a result of
any one or more of the following things happening to the Company:

 

(a)        the loss of any of its customers or suppliers;

 

(b)        a reduction in trade with its customers or in the extent to which it
is supplies, any of its suppliers; or

 

(c)         a change in the terms on which it trades with or is supplied by any
of its customers or suppliers.

 

2.2        No one or more things mentioned in paragraph 2.1 of the Schedule is
likely to happen to the extent that the business of the Company will be
materially affected in an adverse manner.

 

2.3       The Company has sufficient working capital to operate for the next 12
months.

 

3.          Insolvency

 

Neither the Company nor any of its Subsidiaries if any:

 

(a)        is insolvent or unable to pay its debts and

 

(b)        has stopped paying its debts as they fall due.

 

 18 

 

 

4.          Liabilities

 

4.1        Neither the Company nor its Subsidiaries, if any, nor any Person for
whom the Company is vicariously liable:

 

(a) is engaged in any material litigation, administrative, mediation or
arbitration proceedings or other proceedings or hearings before any statutory or
governmental body, department, board or agency (except for debt collection in
the normal course of business);

 

(b) has received any threats of any litigation or other legal proceedings of the
type described in the preceding paragraph 4.1(a);

 

(c) is the subject of any investigation, enquiry, or enforcement proceedings by
any governmental, administrative or regulatory body; or

 

(d) is involved in any material dispute with any other Person.

 

5.          Contracts

 

Except as otherwise disclosed to the Purchaser in writing, the Company is not in
default under any material contracts, agreements or loans with any other
Persons.

 

6.          Assets

 

Except as otherwise disclosed to the Purchaser in writing, the Company has good,
clear and marketable title to its assets.

 

7.          Financial Documents

 

All financial statements and reports of the Company which have been delivered to
the Purchaser are true and accurate in all material respects as of their
effective dates.

 

 19 

 

 

8.          Good Standing and Compliance with Law

 

The Company is in good standing, has power and authority to conduct its business
operations and is in compliance with all relevant Laws.

 

9.          Licenses and Permits

 

The Company possesses all governmental licenses and permits necessary for the
operation of its business.

 

10.        Power and Authority

 

This Agreement has been duly and validly executed by the Seller and constitutes
a legal, valid and binding obligations of the Seller, enforceable against it in
accordance with its terms.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

Mastek Limited Majesco Sdn Bhd     By /s/ Ashank Desai   By: /s/ Vidyesh
Khanolkar   Name: Ashank Desai Name: Vidyesh Khanolkar Title: Director Title:
Director

 

SIGNED SEALED AND DELIVERED )     By MASTEK LIMITED )     being the Seller
withinnamed by the hand of )     its authorized signatory Mr.  Ashank Desai )  
  in pursuance of the Resolution passed by its Board of )

 

 20 

 

 

Directors at their meeting held on 15th day of )     October, 2015 in the
presence of  Dinesh Kalani, )     Company Secretary of the Company        
SIGNED SEALED AND DELIVERED )     By MAJESCO Sdn Bhd )     being the Purchaser
withinnamed by the hand )    



of its authorized signatory Mr. Vidyesh Khanolkar

)     in pursuance of the Resolution passed by its Board of )     Directors at
their meeting held on 12th day of )     October, 2015 in the presence of
Vinuvarma Subramanian    )     Accounts Executive, of the Company )

 

 21 

